UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended June 30, 2014 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 31, 2014, shares of common stock outstanding were: Class A Common Stock 32,830,618 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollar amounts in thousands, except per share data) June 30, 2014 September 30, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost $ $ Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Customer prepayments Contingent consideration - Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock $ $ Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, Sales $ Cost of sales ) Gross profit Selling and administrative expenses ) Operating profit Investment income Interest expense ) Other income (deductions), net ) Income before income taxes Income taxes ) Net income Net (income) loss attributable to noncontrolling interests ) 93 ) Net income attributable toMatthews shareholders $ Earnings per share attributable to Matthews shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollar amounts in thousands) Three Months Ended June 30, Matthews Noncontrolling Interest Total Net income (loss): $ ) $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) 44 ) Pension plans and other postretirement benefits - - Unrecognized gain (loss) on derivatives: Net change from periodic revaluation ) - - ) Net amount reclassified to earnings - - Net change in unrecognized gain (loss) on derivatives ) - - ) Other comprehensive income (loss), net of tax 44 Comprehensive income (loss) $ ) $ $ Nine Months Ended June 30, Matthews Noncontrolling Interest Total Net income (loss): $ ) $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) 66 99 ) Pension plans and other postretirement benefits - - Unrecognized gain (loss) on derivatives: Net change from periodic revaluation ) - - ) Net amount reclassified to earnings - - Net change in unrecognized gain (loss) on derivatives 74 - - 74 Other comprehensive income (loss), net of tax 66 99 Comprehensive income (loss) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY for the nine months ended June 30, 2014 and 2013 (Unaudited) (Dollar amounts in thousands, except per share data) Shareholders’ Equity Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2012 $ ) $ ) $ $ Net income - ) Minimum pension liability - Translation adjustment - - - ) - 99 ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of 405,116 shares of treasury stock - ) - ) Issuance of294,478 shares of treasury stock - ) - - - Cancellations of 44,006 shares of treasury stock ) - Dividends, $.30 per share - - ) - - - ) Arrangement with noncontrolling interests Distributions to noncontrolling interests - ) ) Balance, June 30, 2013 $ ) $ ) $ $ Shareholders’ Equity Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2013 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - 66 Fair value of derivatives - - - 74 - - 74 Total comprehensive income Stock-based compensation - Purchase of 112,863 shares of treasury stock - ) - ) Issuance of 218,578 shares of treasury stock - ) - - - Cancellations of 77,597 shares of treasury stock ) Dividends, $.33 per share - - ) - - - ) Distributions to noncontrolling interests - ) ) Balance, June 30, 2014 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollar amounts in thousands, except per share data) Nine Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Change in deferred taxes ) Gain on sale of assets ) ) Unrealized gain on investments ) ) Changes in working capital items ) ) (Increase) decrease in other assets ) Decrease in other liabilities Increase in pension and postretirement benefits Other, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 45 Acquisitions, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Payment on contingent consideration ) ) Proceeds from the sale of treasury stock Purchases of treasury stock ) ) Dividends ) ) Distributions to noncontrolling interests ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents $ $ ) Non-cash investing and financing activities: Acquisition of equipment under capital lease $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2014 (Dollar amounts in thousands, except per share data) Note 1.Nature of Operations Matthews International Corporation ("Matthews" or the “Company”), founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze and granite memorials and other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking and fulfillment systems and merchandising solutions.The Company's products and operations are comprised of six business segments:Cemetery Products, Funeral Home Products, Cremation, Graphics Imaging, Marking and Fulfillment Systems and Merchandising Solutions.The Cemetery Products segment is a leading manufacturer of cast bronze and granite memorials and other memorialization products, cast and etched architectural products and is a leading builder of mausoleums in the United States.The Funeral Home Products segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood, metal and cremation caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment in North America and Europe. The Graphics Imaging segment manufactures and provides brand management, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking and Fulfillment Systems segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, industrial automation products and order fulfillment systems for identifying, tracking, picking and conveying consumer and industrial products.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. The Company has manufacturing and marketing facilities in the United States, Mexico, Canada, Europe, Australia and Asia. Note 2.Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information for commercial and industrial companies and the instructions to Form10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the nine months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2014. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended September30, 2013.The consolidated financial statements include all domestic and foreign subsidiaries in which the Company maintains an ownership interest and has operating control.All intercompany accounts and transactions have beeneliminated. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 2.Basis of Presentation (continued) Reclassifications and Revision: Certain reclassifications have been made in these financial statements to adjust for bank overdrafts in the Consolidated Statement of Cash Flows for the nine months ended June 30, 2013 and on the Consolidated Balance Sheet for the fiscal year ended September 30, 2013. Note 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three level fair value hierarchy is used to prioritize the inputs used in valuations, as defined below: Level 1:Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets. Level 2:Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly or indirectly. Level 3:Unobservable inputs for the asset or liability. The fair values of the Company’s assets and liabilities measured on a recurring basis are categorized as follows: June 30, 2014 September 30, 2013 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Derivatives (1) - $ - $ - $ - $ Trading securities $ - - $ - - $ Total assets at fair value $ $ - $ $ $ - $ Liabilities: Derivatives (1) - $ - $ - $ - $ Total liabilities at fair value - $ - $ - $ - $ (1)Interest rate swaps are valued based on observable market swap rates. 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 4.Inventories Inventories consisted of the following: June 30, 2014 September 30, 2013 Raw materials $ $ Work in process Finished goods $ $ Note 5.Debt The Company has a domestic Revolving Credit Facility with a syndicate of financial institutions.The maximum amount of borrowings available under the facility at June 30, 2014 was $500,000.Borrowings under the facility bear interest at LIBOR plus a factor ranging from .75% to 1.25% based on the Company’s leverage ratio.The facility’s maturity is July 2018.The leverage ratio is defined as net indebtedness divided by EBITDA (earnings before interest, taxes, depreciation and amortization).The Company is required to pay an annual commitment fee ranging from .15% to .25% (based on the Company’s leverage ratio) of the unused portion of the facility. The Revolving Credit Facility requires the Company to maintain certain leverage and interest coverage ratios.A portion of the facility (not to exceed $30,000) is available for the issuance of trade and standby letters of credit. Outstanding borrowings on the Revolving Credit Facility at June 30, 2014 and September 30, 2013 were $305,000.The weighted-average interest rate on outstanding borrowings on this facility at June 30, 2014 and 2013 was 2.55%and 3.05%, respectively. In connection with the recent acquisition of SGK (see “Acquisitions”), on July 29, 2014 the Company entered into the first and second amendments to the Revolving Credit Facility to amend certain terms of the Revolving Credit Facility and increase the maximum amount of borrowings available under the facility from $500,000 to $900,000.Under the terms of the amended facility, the interest rate spread at June 30, 2014 of 1.25% would have increased to 1.75%. The Company has entered into the following interest rate swaps: Effective Date Amount Fixed Interest Rate Interest Rate Spread at June 30, 2014 Maturity Date October 2011 1.67% 1.25% October 2015 November 2011 2.13% 1.25% November 2014 March 2012 2.44% 1.25% March 2015 June 2012 1.88% 1.25% June 2022 August 2012 1.74% 1.25% June 2022 September 2012 3.03% 1.25% December 2015 September 2012 1.24% 1.25% March 2017 November 2012 1.33% 1.25% November 2015 May 2014 1.35% 1.25% May 2018 The Company enters into interest rate swaps in order to achieve a mix of fixed and variable rate debt that it deems appropriate. The interest rate swaps have been designated as cash flow hedges of the future variable interest payments under the Revolving Credit Facility which are considered probable of occurring.Based on the Company’s assessment, all of the critical terms of each of the hedges matched the underlying terms of the hedged debt and related forecasted interest payments, and as such, these hedges were considered highly effective. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The fair value of the interest rate swaps reflected an unrealized net loss, net of unrealized gains of $787 ($480 after tax) at June 30, 2014 and an unrealized loss, net of unrealized gains, of $908 ($554 after tax) at September 30, 2013.The net unrealized gain and loss are included in shareholders’ equity as part of accumulated other comprehensive income (loss) (“AOCI”).Assuming market rates remain constant with the rates at June 30, 2014, approximately $1,152 net unrealized loss included in AOCI is expected to be recognized in earnings as an adjustment to interest expense over the next twelve months. At June 30, 2014 and September 30, 2013, the interest rate swap contracts were reflected as net asset and net liability on the balance sheets.The following derivatives are designated as hedging instruments: Balance Sheet Location: June 30, 2014 September 30, 2013 Current assets Other current assets $ $ Long-term assets Other assets Current liabilities: Other current liabilities ) ) Long-term liabilities Other liabilities ) ) Total derivatives $ ) $ ) The loss recognized on derivatives was as follows: Location of Derivatives in Loss Amount of Amount of Cash Flow Recognized in Loss Recognized Loss Recognized Hedging Income on in Income in Income Relationships Derivative on Derivatives on Derivatives Three Months ended June 30, Nine Months ended June 30, Interest rate swaps Interest expense 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The Company recognized the following losses in AOCI: Location of Gain or (Loss) Amount of Loss Reclassified Reclassified from Amount of Gain or (Loss) From AOCI into Derivatives in Recognized in AOCI into Income Cash Flow AOCI on Derivatives Income (Effective Portion*) Hedging Relationships June 30, 2014 June 30, 2013 (Effective Portion*) June 30,2014 June 30, 2013 Interest rate swaps Interest expense *There is no ineffective portion or amount excluded from effectiveness testing. The Company, through certain of its European subsidiaries, has a credit facility with a European bank.The maximum amount of borrowings available under this facility is 25.0 million Euros ($34,233).Outstanding borrowings under the credit facility totaled 20.1 million Euros ($27,539) and 22.5 million Euros ($30,454) at June 30, 2014 and September 30, 2013, respectively.The weighted-average interest rate on outstanding borrowings under this facility at June 30, 2014 and 2013 was 1.35% and 1.37%, respectively. The Company, through its German subsidiary, Saueressig GmbH & Co. KG (“Saueressig”), has several loans with various European banks.Outstanding borrowings under these loans totaled 1.5 million Euros ($2,007) and 1.7 million Euros ($2,310) at June 30, 2014 and September 30, 2013, respectively. The weighted-average interest rate on outstanding borrowings of Saueressig at June 30, 2014 and 2013 was 4.04% and 3.92%, respectively. The Company, through its German subsidiary, Wetzel GmbH (“Wetzel”), has several loans with various European banks.Outstanding borrowings under these loans totaled 6.3 million Euros ($8,581) and 7.4 million Euros ($10,000) at June 30, 2014 and September 30, 2013, respectively.The weighted-average interest rate on outstanding borrowings of Wetzel at June 30, 2014 and 2013 was 7.62% and 7.26%, respectively. The Company, through its wholly-owned subsidiary, Matthews International S.p.A., has several loans with various Italian banks.Outstanding borrowings on these loans totaled 6.0 million Euros ($8,182) and 5.1 million Euros ($6,871) at June 30, 2014 and September 30, 2013, respectively.Matthews International S.p.A. also has three lines of credit totaling 11.3 million Euros ($15,514) with the same Italian banks.Outstanding borrowings on these lines were 4.8 million Euros ($6,555) and 5.6 million Euros ($7,639) at June 30, 2014 and September 30, 2013, respectively.The weighted-average interest rate on outstanding Matthews International S.p.A. borrowings at June 30, 2014 and 2013 was 3.13% and 3.17%, respectively. As of June 30, 2014 and September 30, 2013 the fair value of the Company’s long-term debt, including current maturities, which is classified as level 2 in the fair value hierarchy, approximated the carrying value included in the Condensed Consolidated Balance Sheet. 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments The Company maintains an equity incentive plan (the “2012 Equity Incentive Plan”) that provides for grants of stock options, restricted shares, stock-based performance units and certain other types of stock-based awards.The Company also maintains an equity incentive plan (the “2007 Equity Incentive Plan”) and a stock incentive plan (the “1992 Incentive Stock Plan”) that previously provided for grants of stock options, restricted shares and certain other types of stock-based awards.Under the 2012 Equity Incentive Plan, which has a ten-year term, the maximum number of shares available for grants or awards is an aggregate of 2,500,000.There will be no further grants under the 2007 Equity Incentive Plan or the 1992 Incentive Stock Plan.At June 30, 2014, there were 2,097,550 shares reserved for future issuance under the 2012 Equity Incentive Plan. All plans are administered by the Compensation Committee of the Board of Directors. The option price for each stock option granted under any of the plans may not be less than the fair market value of the Company's common stock on the date of grant.Outstanding stock options are generally exercisable in one-third increments upon the attainment of pre-defined levels of appreciation in the market value of the Company’s Class A Common Stock.In addition, options generally vest in one-third increments after three, four and five years, respectively, from the grant date (but, in any event, not until the attainment of the market value thresholds).The options expire on the earlier of ten years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company generally settles employee stock option exercises with treasury shares.With respect to outstanding restricted share grants, for grants made prior to fiscal 2013, generally one-half of the shares vest on the third anniversary of the grant, with the remaining one-half of the shares vesting in one-third increments upon attainment of pre-defined levels of appreciation in the market value of the Company’s Class A Common Stock.For grants made in fiscal 2013, generally one-half of the shares vest on the third anniversary of the grant, one-quarter of the shares vest in one-third increments upon the attainment of pre-defined levels of adjusted earnings per share, and the remaining one-quarter of the shares vest in one-third increments upon attainment of pre-defined levels of appreciation in the market value of the Company’s Class A Common Stock.Additionally, restricted shares cannot vest until the first anniversary of the grant date.Unvested restricted shares generally expire on the earlier of five years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company issues restricted shares from treasury shares. For the three-month periods ended June 30, 2014 and 2013, total stock-based compensation cost totaled $1,667 and $1,396, respectively.For the nine-month periods ended June 30, 2014 and 2013, total stock-based compensation cost totaled $4,906 and $4,153, respectively.The associated future income tax benefit recognized was $650 and $545 for the three-month periods ended June 30, 2014 and 2013, respectively, and $1,913 and $1,620 for the nine-month periods ended June 30, 2014 and 2013, respectively. For the three-month period ended June 30, 2014 and 2013, the amount of cash received from the exercise of stock options was $217 and $432, respectively.For the nine-month periods ended June 30, 2014 and 2013, the amount of cash received from the exercise of stock options was $2,045and $956, respectively. In connection with these exercises, the tax benefits realized by the Company were $1 and $32 for the three-month period ended June 30, 2014 and 2013, respectively, and $186 and $98 for the nine-month periods ended June 30, 2014 and 2013, respectively. 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) The transactions for restricted stock for the nine months ended June 30, 2014 were as follows: Weighted- average grant-date Shares fair value Non-vested at September 30, 2013 Granted Vested ) Expired or forfeited ) Non-vested at June 30, 2014 As of June 30, 2014, the total unrecognized compensation cost related to unvested restricted stock was $6,387 and is expected to be recognized over a weighted average period of 1.7 years. The transactions for shares under options for the nine months ended June 30, 2014 were as follows: Weighted- Weighted- average Aggregate average remaining intrinsic Shares exercise price contractual term value Outstanding, September 30, 2013 Granted - - Exercised ) Expired or forfeited ) Outstanding, June 30, 2014 Exercisable, June 30, 2014 No options vested during the three-month and nine-month periods ended June 30, 2014 and 2013, respectively.The intrinsic value of options (which is the amount by which the stock price exceeded the exercise price of the options on the date of exercise) exercised during the nine-month periods ended June 30, 2014 and 2013 was $510 and $291, respectively. 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6. Share-Based Payments (continued) The transactions for non-vested options for the nine months ended June 30, 2014 were as follows: Weighted-average grant-date Shares fair value Non-vested at September 30, 2013 Granted - - Vested - - Expired or forfeited ) Non-vested at June 30, 2014 The fair value of each restricted stock grant is estimated on the date of grant using a binomial lattice valuation model.The following table indicates the assumptions used in estimating fair value of restricted stock for the nine months ended June 30, 2014 and 2013. Nine Months Ended June 30, Expected volatility % % Dividend yield % % Average risk free interest rate % % Average expected term (years) The risk free interest rate is based on United States Treasury yields at the date of grant. The dividend yield is based on the most recent dividend payment and average stock price over the 12 months prior to the grant date.Expected volatilities are based on the historical volatility of the Company’s stock price.The expected term represents an estimate of the average period of time for restricted shares to vest.The option characteristics for each grant are considered separately for valuation purposes. Under the Company’s Director Fee Plan, directors (except for the Chairman of the Board) who are not also officers of the Company each receive, as an annual retainer fee, either cash or shares of the Company's Class A Common Stock with a value equal to $60.The annual retainer fee paid to a non-employee Chairman of the Board is $130.Where the annual retainer fee is provided in shares, each director may elect to be paid these shares on a current basis or have such shares credited to a deferred stock account as phantom stock, with such shares to be paid to the director subsequent to leaving the Board.The value of deferred shares is recorded in other liabilities.A total of 17,005 shares had been deferred under the DirectorFee Plan at June 30, 2014.Additionally, directors who are not also officers of the Company each receive an annual stock-based grant (non-statutory stock options, stock appreciation rights and/or restricted shares) with a value of $100.A total of 22,300 stock options have been granted under the plan.At June 30, 2014, 11,800 options were outstanding and vested. Additionally, 120,503 shares of restricted stock have been granted under the plan, 37,457 of which were unvested at June 30, 2014.A total of 300,000 shares have been authorized to be issued under the Director Fee Plan. 14 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 7.Earnings Per Share Attributable to Matthews’ Shareholders The information used to compute earnings per share attributable to Matthews’ common shareholders was as follows: Three Months Ended Nine Months Ended June 30, June 30, Net income attributable to Matthews shareholders $ Less: dividends and undistributed earnings allocated to participating securities 35 Net income available to Matthews shareholders $ Weighted-average shares outstanding (in thousands): Basic shares Effect of dilutive securities Diluted shares There were no anti-dilutive securities for the three and nine months ended June 30, 2014.Options to purchase 550,366 and 563,022 shares of common stock were not included in the computation of diluted earnings per share for the three months and nine months ended June 30, 2013, respectively, because the inclusion of these options would be anti-dilutive. 15 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 8.Pension and Other Postretirement Benefit Plans The Company provides defined benefit pension and other postretirement plans to certain employees. Net periodic pension and other postretirement benefit cost for the plans included the following: Three months ended June 30, Pension Other Postretirement Service cost $ Interest cost Expected return on plan assets ) ) - - Amortization: Prior service cost ) Net actuarial loss ) Net benefit cost $ Nine months ended June 30, Pension Other Postretirement Service cost $ Interest cost Expected return on plan assets ) ) - - Amortization: Prior service cost ) Net actuarial loss ) Net benefit cost $ Benefit payments under the Company’s principal retirement plan are made from plan assets, while benefit payments under the postretirement benefit plan are made from the Company’s operating funds.Under IRS regulations, the Company is not required to make any significant contributions to its principal retirement plan in fiscal year 2014. Contributions made and anticipated for fiscal year 2014 are as follows: Contributions Pension Other Postretirement Contributions during the nine months ended June 30, 2014: Supplemental retirement plan $ $ - Other postretirement plan - Additional contributions expected in fiscal 2014: Supplemental retirement plan - Other postretirement plan - 16 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 9.Accumulated Other Comprehensive Income The changes in AOCI by component, net of tax, for the three month period ended June 30, 2014 were as follows: Post-retirement benefit plans Currency translation adjustment Derivatives Total Attributable to Matthews: Balance, March 31, 2014 $ ) $ $ $ ) OCI before reclassification - ) ) Amounts reclassified from AOCI (a) - (b) Net current-period OCI ) Balance, June 30, 2014 $ ) $ $ ) $ ) Attributable to noncontrolling interest: Balance, March 31, 2014 - $ - $ OCI before reclassification - - Net current-period OCI - - Balance, June 30, 2014 - $ - $ The changes in AOCI by component, net of tax, for the nine month period ended June 30, 2014 were as follows: Post-retirement benefit plans Currency translation adjustment Derivatives Total Attributable to Matthews: Balance, September 30, 2013 $ ) $ $ ) $ ) OCI before reclassification - ) Amounts reclassified from AOCI (a) - (b) Net current-period OCI 74 Balance, June 30, 2014 $ ) $ $ ) $ ) Attributable to noncontrolling interest: Balance, September 30, 2013 - $ - $ OCI before reclassification - 66 - 66 Net current-period OCI - 66 - 66 Balance, June 30, 2014 - $ - $ (a) Amounts were included in net periodic benefit cost for pension and other postretirement benefit plans (see note 8). (b) Amounts were included in interest expense in the periods the hedged item affected earnings (see note 5). 17 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 9.Accumulated Other Comprehensive Income (continued) Reclassifications out of AOCI for the three and nine month periods ended June 30, 2014 were as follows: Amount reclassified from AOCI Details about AOCI Components Three months ended June 30, 2014 Nine months ended June 30, 2014 Affected line item in the Statement of income Postretirement benefit plans Prior service (cost) credit 75 (a) Actuarial losses ) (a) ) ) (b) ) Total before tax ) ) Tax provision (benefit) $ ) $ ) Net of tax Derivatives Interest rate swap contracts ) ) Interest expense ) (b) ) Total before tax ) ) Tax provision (benefit) ) ) Net of tax (a) Amounts are included in the computation of pension and other postretirement benefit expense, which is reported in both cost of goods sold and selling and administrative expenses.For additional information, see Note 8. (b) For pre-tax items, positive amounts represent income and negative amounts represent expense. Note 10.Income Taxes Income tax provisions for the Company’s interim periods are based on the effective income tax rate expected to be applicable for the full year. The Company's effective tax rate for the nine months ended June 30, 2014 was 34.1%, compared to 34.3% for the nine months ended June 30, 2013. The difference between the Company's effective tax rate and the Federal statutory rate of 35.0% primarily reflected the impact of state taxes and estimated non-deductible transaction costs related to the pending acquisition of Schawk, Inc. (“SGK”) (see Note 12), offset by lower foreign income taxes. The Company had unrecognized tax benefits (excluding penalties and interest) of $4,346 and $4,516 on June 30, 2014 and September 30, 2013, respectively, all of which, if recorded, would impact the 2014 annual effective tax rate. The Company classifies interest and penalties on tax uncertainties as a component of the provision for income taxes. The Company included $587 in interest and penalties in the income tax provision for the nine months of fiscal 2014. Total penalties and interest accrued were $2,670 and $2,401 at June 30, 2014 and September 30, 2013, respectively.These accruals may potentially be applicable in the event of an unfavorable outcome of uncertain tax positions. The Company is currently under examination in several tax jurisdictions and remains subject to examination until the statute of limitations expires for those tax jurisdictions.As of June 30, 2014, the tax years that remain subject to examination by major jurisdiction generally are: United States – Federal 2011 and forward United States – State 2009 and forward Canada 2008 and forward Europe 2008 and forward United Kingdom 2012 and forward Australia 2009 and forward Asia 2008 and forward 18 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 11.Segment Information The Company's products and operations consist of two principal businesses that are comprised of three operating segments each, as described under Nature of Operations (Note 1):Memorialization (Cemetery Products, Funeral Home Products, Cremation) and Brand Solutions (Graphics Imaging, Marking and Fulfillment Systems, Merchandising Solutions).Management evaluates segment performance based on operating profit (before income taxes) and does not allocate non-operating items such as investment income, interest expense, other income (deductions), net and minority interests. Information about the Company's segments follows: Three Months Ended Nine Months Ended June 30, June 30, Sales to external customers: Memorialization: Cemetery Products $ Funeral Home Products Cremation Brand Solutions: Graphics Imaging Marking and Fulfillment Systems Merchandising Solutions $ Three Months Ended Nine Months Ended June 30, June 30, Operating profit: Memorialization: Cemetery Products $ Funeral Home Products Cremation ) Brand Solutions: Graphics Imaging Marking and Fulfillment Systems Merchandising Solutions $ 19 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 12.Acquisitions In March 2014, the Company signed a definitive agreement to acquire SGK (NYSE: SGK).SGK is a leading global brand development, activation and brand deployment company.Under the terms of the transaction, SGK shareholders will receive $11.80 cash and 0.20582 shares of Matthews’ common stock for each SGK share held.The Company completed the acquisition on July 29, 2014.Based on the closing price of Matthews’ stock on July 28, 2014, the transaction represents an implied price of $20.74 per share and a total enterprise value (which includes net outstanding debt) of approximately $606,000.A preliminary purchase price allocation for the acquisition has not been completed at the date of this filing given the proximity to the acquisition date.Therefore, we have not included all required disclosures related to the acquisition. In April 2013, the Company completed the purchase of the remaining 20% interest in Tact Group Limited (“Tact”).The Company had acquired an 80% interest in Tact in July 2009. In March 2013, the Company completed the purchase of the remaining 38.5% interest in Kroma Pre-Press Preparation Systems Industry & Trade, Inc. (“Kroma”), completing the option arrangement in connection with the July 2011 acquisition of a 61.5% interest in Kroma. In March 2013, the Company completed the purchase of the remaining 20% interest in Furnace Construction Cremators Limited (“FCC”).The Company had acquired an 80% interest in FCC in March 2010. In December 2012, the Company acquired Pyramid Controls, Inc. and its affiliate, Pyramid Control Systems (collectively, “Pyramid”).Pyramid is a provider of warehouse control systems and conveyor control solutions for distribution centers.The acquisition is designed to expand Matthews' fulfillment products and services in the warehouse management market. The initial purchase price for the transaction was $24,532, plus potential additional consideration up to $3,700 based on future operating results. In November 2012, the Company completed the acquisition of Wetzel Holding AG, Wetzel GmbH and certain related affiliates (collectively “Wetzel”).Wetzel is a leading European provider of pre-press services and gravure printing forms, with manufacturing operations in Germany and Poland.Wetzel’s products and services are sold primary within Europe, and the acquisition is designed to expand Matthews' products and services in the global graphics imaging market.The purchase price for Wetzel was 42.6 million Euros ($54,748) on a cash-free, debt-free basis. Note 13.Goodwill and Other Intangible Assets Goodwill related to business combinations is not amortized, but is subject to annual review for impairment.In general, when the carrying value of a reporting unit exceeds its implied fair value, an impairment loss may need to be recognized.For purposes of testing for impairment, the Company uses a discounted cash flow technique.A number of assumptions and estimates are involved in the application of the discounted cash flow model to forecast operating cash flows, including sales volumes and pricing, costs to produce, tax rates, capital spending, working capital changes, and discount rate.The Company estimates future cash flows using volume and pricing assumptions based largely on existing customer relationships and contracts, and operating cost assumptions management believes are reasonable based on historical performance and projected future performance as reflected in its most recent operating plans and projections.The discount rate used in the discounted cash flow analysis was developed with the assistance of valuation experts and management believes it appropriately reflects the risks associated with the Company’s operating cash flows.In order to further validate the reasonableness of the estimated fair values of the reporting units as of the valuation date, a reconciliation of the aggregate fair values of all reporting units to market capitalization was performed using a reasonable control premium. 20 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 13.Goodwill and Other Intangible Assets (continued) The Company performed its annual impairment review in the second quarter of fiscal 2014 and determined that for all reporting units, except Graphics Imaging, the estimated fair value significantly exceeded carrying value so no adjustments to the carrying value of goodwill were necessary at March 31, 2014.As discussed in the Company’s Annual Report on Form 10-K for the year ended September 30, 2013, recent economic conditions in Europe have unfavorably impacted the operating results of the Graphics Imaging business.For the Graphics Imaging reporting unit, the estimated fair value exceeded its carrying value by less than 10%, resulting in no goodwill impairment for the unit.While the Graphics Imaging reporting unit passed the first step of the impairment test, if its operating profits or another significant assumption were to deteriorate in the future, it could adversely affect the estimated fair value of the reporting unit.Factors that could have a negative impact on the estimated fair value of the Graphics Imaging reporting unit include a further delay in the recovery of the European market, continued pricing pressure, declines in expected volumes, and an increase in discount rates.If the Company is unsuccessful in its plans to recover the profitability of this business, the estimated fair value could decline and lead to a potential goodwill impairment in the future. Trade names with indefinite lives are tested for impairment annually in the second quarter. Matthews performed a quantitative impairment evaluation of its trade names for 2014, and the test indicated the trade names were not impaired. A summary of the carrying amount of goodwill attributable to each segment as well as the changes in such amounts are as follows: Cemetery Funeral Home Graphics Marking and Fulfillment Merchandising Products Products Cremation Imaging Products Solutions Consolidated Goodwill $ Accumulated impairment losses ) - ) ) - - ) Balance at September 30, 2013 Additions during period - Translation and otheradjustments - ) - Goodwill Accumulated impairment losses ) - ) ) - - ) Balance at June30, 2014 $ 21 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 13.Goodwill and Other Intangible Assets (continued) The following tables summarize the carrying amounts and related accumulated amortization for intangible assets as of June 30, 2014 and September 30, 2013, respectively. Carrying Accumulated Amount Amortization Net June 30, 2014: Trade names $ $
